                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SHAWNTAE STRAIT,

             Plaintiff,                                No. 18-12776

v.                                                     Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
      JUDGE’S AUGUST 15, 2019 REPORT AND RECOMMENDATION [20]

I.    Background

      Plaintiff filed this action seeking review of the Commissioner of Social Security’s

decision denying her applications for disability insurance benefits and supplemental

security income. The Court referred the matter to the Magistrate Judge, who

recommends denying Plaintiff’s motion to remand, granting Defendant’s motion for

summary judgment, and affirming the Commissioner’s decision. (Dkt. 20.) Plaintiff

makes two objections to the Magistrate Judge’s report and recommendation, and

Defendant has responded to those objections. (Dkts. 21, 22.) Having conducted a de

novo review of the parts of the Magistrate Judge’s report to which specific objections

have been filed, the Court OVERRULES Plaintiff’s objections and ACCEPTS and

ADOPTS the report and recommendation. As a result, the Court DENIES Plaintiff’s

motion to remand (Dkt. 15); GRANTS Defendant’s motion for summary judgment (Dkt.


                                           1
17); and AFFIRMS the decision of the Commissioner of Social Security pursuant to 42

U.S.C. § 405(g).

II.    Standard of Review

          A. De Novo Review of Objections

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” See also 28 U.S.C. § 636(b)(1).

          B. Substantial Evidence Standard

       “This court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made

findings of fact unsupported by substantial evidence in the record.” Walters v. Comm’r

of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citing 42 U.S.C. § 405(g)). Substantial

evidence is “‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       If the Commissioner’s decision is supported by substantial evidence, it must be

affirmed, even if the reviewing court would decide the matter differently, see Kinsella v.

Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983), and even if substantial evidence also

supports another conclusion, Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th

Cir. 1999). “The substantial evidence standard presupposes that there is a ‘zone of
                                            2
choice’ within which the [Commissioner] may proceed without interference from the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (quoting Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)).

III.   Analysis

       Plaintiff makes two objections to the Magistrate Judge’s report and

recommendation. First, Plaintiff argues that the Magistrate Judge erred when he found

that the administrative law judge (“ALJ”) gave proper consideration to the opinion of

Plaintiff’s mental health professional, Ms. Samantha Schalk. Second, Plaintiff argues

that the Magistrate Judge did not address her argument that the ALJ’s residual

functional capacity (“RFC”) assessment was not supported by substantial evidence.

       A.     Plaintiff’s First Objection

       Plaintiff argues that because the medical evidence supports the findings of Ms.

Schalk, not only did the ALJ err when he did not make a finding of disability at step

three of the analysis but also the RFC is defective because it did not encompass Ms.

Schalk’s findings.

       As Defendant notes, Plaintiff is primarily rehashing an argument she previously

raised in her motion for remand.

       This Court is not obligated to address objections made in this form because
       the objections fail to identify the specific errors in the magistrate judge’s
       proposed recommendations, and such objections undermine the purpose
       of the Federal Magistrate’s Act, 28 U.S.C. § 636, which serves to reduce
       duplicative work and conserve judicial resources.

Owens v. Comm’r of Soc. Sec., No. 1:12-CV-47, 2013 U.S. Dist. LEXIS 44411, at *8

(W.D. Mich. Mar. 28, 2013) (citations omitted). Nonetheless, the Court has considered


                                            3
Plaintiff’s argument regarding the opinion of Ms. Schalk. The Court agrees with the

Magistrate Judge.

       The Magistrate Judge first noted that because Ms. Schalk was a social worker

and not an “acceptable medical source,” the ALJ was not required to give her opinion

controlling weight. See SSR 06-03p, 2006 SSR LEXIS 5, at *2-4 (Jan. 1, 2006).

Instead, Ms. Schalk’s opinion was entitled to consideration along with all relevant

evidence in the record. See id. at *10. Here, the ALJ noted that while Ms. Schalk had

opined that Plaintiff had marked deficits in concentration, persistence, and pace, and

extreme difficulties in social functioning, Ms. Schalk’s own treatment notes, along with

the medical record as a whole, indicated stable mental functioning. (See dkt. 9-2, PgID

54-55.) The ALJ noted that Plaintiff “presented with virtually no mental symptoms when

being evaluated for bariatric surgery,” her “mental symptoms appeared situational in

nature and exacerbated by family stressors,” and she engaged in “robust activities of

daily living.” (Id.) Thus, the ALJ did not err by giving Ms. Schalk’s opinion little weight.

       To the extent Plaintiff points to her reports of anxiety and panic attacks to her

healthcare professionals, these subjective complaints “are not opinions regarding her

limitations or restrictions.” See McCready v. Comm’r of Soc. Sec., No. 10-13893, 2012

U.S. Dist. LEXIS 43551, at *23 (E.D. Mich. Mar. 2, 2012). Moreover, the ALJ

recognized that Plaintiff has severe mental impairments “variously described as

depression and anxiety,” (dkt. 9-2, PgID 49), and fashioned a RFC in which Plaintiff

would be limited “to simple tasks, occasional interaction with supervisors and

coworkers, no team or tandem work, no public contact, and few changes in the work

setting,” (id. at PgID 55). In fact, this is more limiting than what the psychological
                                             4
consultative examiner and the state agency consultant opined she could do. (See id. at

PgID 54-55.) Thus, the Court finds that the ALJ’s RFC determination properly

accounted for the limitations arising from Plaintiff’s mental health impairments, and

Plaintiff’s first objection is overruled.

       B.      Plaintiff’s Second Objection

       Plaintiff asserts that the Magistrate Judge did not address her argument that the

RFC assessment was not supported by substantial evidence. Plaintiff further argues

that the ALJ erred by relying on the testimony of the vocational expert because the

hypothetical question posed did not include all of her limitations.

       To the extent Plaintiff makes the same arguments she made in her first objection,

the Court need not address these arguments again. And while Plaintiff argues that the

RFC did not take into account Ms. Schalk’s opinion that Plaintiff would miss three or

more days of work per month, even if Ms. Schalk was an acceptable medical source,

this opinion is not entitled to deference. See, e.g., Stojic v. Comm’r of Soc. Sec., No.

1:14-cv-1133, 2015 U.S. Dist. LEXIS 168615, at *10 (W.D. Mich. Dec. 17, 2015)

(“predictions of how often Plaintiff would likely be off task and miss work were

conjecture, not a medical opinion”).

       As Defendant notes, the Magistrate Judge acknowledged Plaintiff’s argument

regarding the RFC but found the ALJ’s determination “well within the ‘zone of choice’

accorded to the fact-finder at the administrative hearing level.” (See dkt. 20, PgID 1204

(citing Mullen, 800 F.2d at 545)). And the ALJ did not err by relying on the vocational

expert’s response to a hypothetical question which included “only those limitations

accepted as credible by the finder of fact.” See Casey v. Sec’y of Health & Human
                                            5
Servs., 987 F.2d 1230, 1235 (6th Cir. 1993). In sum, the Court agrees with the

Magistrate Judge that there is substantial evidence supporting the ALJ’s RFC

determination and, thus, Plaintiff’s second objection is overruled.

IV.    Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

ACCEPTS AND ADOPTS the Magistrate Judge’s report and recommendation. The

Court therefore DENIES Plaintiff’s motion to remand (Dkt. 15); GRANTS Defendant’s

motion for summary judgment (Dkt. 17); and AFFIRMS the decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g).

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: September 25, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 25, 2019, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                            6
